Exhibit 99.1 PRESS RELEASE Contact: Symmetry Medical Inc. Fred L. Hite Senior Vice President Chief Financial Officer (574) 371-2218 Investors: The Ruth Group Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Media: Jason Rando The Ruth Group (646) 536-7025 jrando@theruthgroup.com Symmetry Medical Reports Second Quarter 2010 Financial Results Second Quarter 2010 Highlights: · Revenue increased 5% over first quarter 2010 · Operating income increased 100% over first quarter 2010 · Net income increased 181% over first quarter 2010 · Increases 2010 revenue guidance and reaffirms 2010 EPS guidance WARSAW, Ind., August 5, 2010 - Symmetry Medical Inc. (NYSE: SMA), a leading independent provider of products to the global orthopaedic device industry and other medical markets, announced second quarter 2010 financial results for the three-month period ended July 3, 2010. Second Quarter Vs Prior Quarter (in millions, except share data) Change 2Q'10 1Q'10 Change Revenue $ $ -12
